     Case: 1:18-cv-07686 Document #: 300 Filed: 12/30/19 Page 1 of 9 PageID #:3315
                                                                                     1


1                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
2                                    EASTERN DIVISION

3        IN RE                                      )   Docket No. 18 C 7686
                                                    )   and related cases
4        LION AIR FLIGHT JT 610 CRASH               )
                                                    )   Chicago, Illinois
5        This Document Relates To:                  )   December 20, 2019
         Docket No. 19 C 797                        )   9:41 a.m.
6

7                     TRANSCRIPT OF PROCEEDINGS - Motion Hearing
                         BEFORE THE HONORABLE THOMAS M. DURKIN
8

9        APPEARANCES:

10
         For Vini                   MR. THOMAS G. GARDINER
11       Wulandari:                 MR. JOHN R. WRONA
         (Estate of Harvino)        Gardiner Koch Weisberg & Wrona
12                                  53 W. Jackson Boulevard
                                    Suite 950
13                                  Chicago, IL 60604

14
         For Fahrida                MR. JAMES J. LESSMEISTER
15       Kurniawati:                MR. JIMMY A. SAMAD
         (Estate of Harvino)        Lessmeister & Samad PLLC
16                                  105 W. Adams Street
                                    Suite 2020
17                                  Chicago, IL 60603

18
         For the Defendant:         MR. DANIEL T. BURLEY
19                                  Perkins Coie LLP
                                    131 S. Dearborn Street
20                                  Suite 1700
                                    Chicago, IL 60603
21

22       Court Reporter:            LAURA R. RENKE, CSR, RDR, CRR
                                    Official Court Reporter
23                                  219 S. Dearborn Street, Room 1432
                                    Chicago, IL 60604
24                                  312.435.6053
                                    laura_renke@ilnd.uscourts.gov
25
     Case: 1:18-cv-07686 Document #: 300 Filed: 12/30/19 Page 2 of 9 PageID #:3316
                                                                                     2


1             (In open court.)

2                    THE CLERK:     18 C 7686, In re Lion Air Flight JT 610.

3                    MR. GARDINER:      Good morning, your Honor.         Tom Gardiner

4        and John Wrona on behalf of the co-special administrators.

5                    THE COURT:     Okay.

6                    MR. BURLEY:     Good morning, your Honor.         Dan Burley on

7        behalf of The Boeing Company.

8                    MR. LESSMEISTER:       James Lessmeister on behalf of

9        Fahrida Kurniawati.

10                   MR. SAMAD:     Jimmy Samad, also on behalf of Fahrida

11       Kurniawati.

12                   THE COURT:     All right.     Well, Mr. Burley, you're the

13       one causing all the problems on this, so -- I'm kidding.

14                   You have no role in any of this, correct?

15                   MR. BURLEY:     That's correct, your Honor.

16                   THE COURT:     All right.     That's what I thought.

17                   I have received by e-mail an e-mail from a Nia

18       Kurniawati, who I believe is the wife.             Correct?

19                   MR. LESSMEISTER:       That is correct, your Honor.

20                   THE COURT:     All right.     I don't know why she's

21       e-mailing my courtroom deputy, copying Judge O'Connell's

22       scheduler, copying Mr. Gardiner, Mr. Lessmeister.

23                   I haven't had a chance to read this.            What's this all

24       about?

25                   MR. LESSMEISTER:       I don't know.     I received it this
     Case: 1:18-cv-07686 Document #: 300 Filed: 12/30/19 Page 3 of 9 PageID #:3317
                                                                                     3


1        morning as well.

2                    THE COURT:     Have you read it?

3                    MR. LESSMEISTER:      And I read it.       And --

4                    THE COURT:     So what does it say?

5                    MR. LESSMEISTER:      It simply says is that she believes

6        that -- she adheres to her faith, that she shouldn't be

7        punished for it, and that she would like Ms. Vini Wulandari

8        removed from the co-administrator position.

9                    THE COURT:     All right.     So it's consistent with the

10       affidavits she filed, which are part of the official court

11       record.

12                   MR. LESSMEISTER:      That is correct, your Honor.

13                   THE COURT:     All right.

14                   Have you seen it, Mr. Gardiner?

15                   MR. GARDINER:      I have seen it.      I haven't studied it.

16       I just received it, you know, this morning before coming to

17       court.

18                   THE COURT:     It purports to be on behalf of the

19       family -- families of a hundred -- it says families of --

20       "165 families."       So presumably it means 165 families of the

21       victims of the Lion Air Flight 610 crash.

22                   I don't know how it's sent by Ms. Kurniawati and the

23       165 other families of victims.           Is she in correspondence with

24       all the other people who died on the -- families of the people

25       who died on that plane crash?
     Case: 1:18-cv-07686 Document #: 300 Filed: 12/30/19 Page 4 of 9 PageID #:3318
                                                                                     4


1                    MR. LESSMEISTER:       That I don't know.

2                    THE COURT:     Okay.

3                    MR. GARDINER:      And, Judge, we would be moving to

4        strike this.      It's like a petition submitted to the Court.              And

5        I don't think this is something that would be admissible for

6        your consideration, hearsay documents.             I suppose on every

7        case, you could get a bunch of petitions from relatives of

8        parties.

9                    THE COURT:     Well, I've seen it, so it's going to be

10       part of the court docket.          I can't unsee it.       There's nothing

11       in here that's privileged or confidential.              It's -- I get --

12       unfortunately, even represented parties sometimes feel the need

13       to send something to the Court, and unless it contains

14       privileged or other types of information that shouldn't be part

15       of the public record, I often just docket it.

16                   I'm not going to consider it.          It's not -- not

17       something filed by counsel.          She's represented, and that's how

18       you should correspond with the Court.             But I'm going to put it

19       on the docket.

20                   MR. GARDINER:      I understand, your Honor.

21                   THE COURT:     Okay.    We're up now on -- and then there's

22       a motion filed by -- and, by the way, is Nia Kurniawati the

23       same as Fahrida?

24                   MR. LESSMEISTER:       That's correct, your Honor.

25                   THE COURT:     Okay.    So there's Ms. Kurniawati's motion
     Case: 1:18-cv-07686 Document #: 300 Filed: 12/30/19 Page 5 of 9 PageID #:3319
                                                                                      5


1        to strike Vini Wulandari's affidavit, which is up on

2        January 6th.

3                    MR. LESSMEISTER:       I did that because I know you don't

4        allow piggybacks, and I just wanted to get it scheduled.                    So

5        that's why I did it that way.           And I wasn't about to violate

6        your standing order.

7                    THE COURT:     Okay.    All right.     Well, we'll consider

8        this today too.

9                    All right.     Is there -- I've read all the briefs.             Is

10       there anything else parties want to prepare -- or want to say?

11       Otherwise, I'm prepared to rule.

12                   MR. LESSMEISTER:       No, your Honor.

13                   MR. GARDINER:      No, your Honor.

14                   THE COURT:     All right.     The -- I had encouraged --

15       there were co-administrators appointed in the state court to

16       bring the lawsuit by the pilot -- one of the -- one of the

17       pilots of the Lion Air Flight 610 that crashed in Indonesia and

18       killed everyone on board, including the copilot.

19                   Co-administrators were appointed.           One of the

20       co-administrators is the widow of the pilot.               The other is the

21       sister of the pilot.        They were getting along then apparently

22       because it was a joint request that they be appointed as

23       co-administrators.        That was done in the state court.

24                   I think the wrongful death case even was filed in the

25       state court and was removed to federal court.               Correct?
     Case: 1:18-cv-07686 Document #: 300 Filed: 12/30/19 Page 6 of 9 PageID #:3320
                                                                                     6


1                    MR. GARDINER:      Correct.

2                    MR. LESSMEISTER:       That's correct.

3                    THE COURT:     Okay.    Counsel for -- then at a later

4        date, apparently there was some type of falling out between the

5        widow of the pilot and the sister of the pilot, and the sister

6        of the pilot -- I'm sorry -- the widow, Ms. Kurniawati,

7        discharged Mr. Gardiner and his firm from representing her.                     So

8        I allowed Mr. Lessmeister and his firm to come in and file an

9        appearance on behalf of Ms. Kurniawati, hoping that the two

10       sets of attorneys could appear before Judge O'Connell for a

11       mediation and engage in productive settlement discussions.

12                   There was a lot of back and forth on who showed up,

13       who didn't.      But the bottom line is no settlement was

14       accomplished.      In fact, it was -- the mediation was continued.

15       Is that correct?

16                   MR. GARDINER:      That is correct.

17                   MR. LESSMEISTER:       That's correct.

18                   THE COURT:     And it's set for a date in January now.

19                   MR. LESSMEISTER:       That's correct.

20                   THE COURT:     All right.     There have been -- there's a

21       motion to remove Vini Wulandari as co-administrator of the

22       estate.     I believe under the state statute that allows a -- and

23       I suggested the case go back to state court and any decision as

24       to whether to remove the co-administrator be made by the judge

25       who appointed the co-administrators.
     Case: 1:18-cv-07686 Document #: 300 Filed: 12/30/19 Page 7 of 9 PageID #:3321
                                                                                     7


1                    The state court judge -- Judge Flannery -- who heard

2        this matter believed that he didn't have jurisdiction to decide

3        it -- I think he was right -- because the case had been removed

4        to federal court where it's in front of me.

5                    So I think Judge Flannery was correct.            I read the

6        transcript very carefully of his comments.              I think he shared

7        the same view I have, which is the parties really ought to try

8        and work this out so that there's no delay in any attempted

9        mediation because of the likelihood at some point that Boeing's

10       going to file a motion to dismiss for forum non conveniens, and

11       then you're at least in the uncertain world of whether or not I

12       grant that motion or not.

13                   I've read over the papers.         I believe that as -- just

14       as a -- the judge who under state law has the ability to

15       appoint an administrator or co-administrators to pursue a

16       wrongful death, so too can the judge who had the power to do

17       that decide to terminate an administrator -- one of the

18       administrators or, in fact, both of them if -- if the facts

19       made such a termination appropriate.

20                   In this case, Ms. Kurniawati and her children -- so

21       the widow of the pilot and the children -- are the sole

22       beneficiaries of any recovery in the wrongful death case.

23       That's true under Indonesian law based on the representations

24       I've seen.     It's true under Islamic law based under the --

25       based on the representations I've seen.             I've heard nothing
     Case: 1:18-cv-07686 Document #: 300 Filed: 12/30/19 Page 8 of 9 PageID #:3322
                                                                                     8


1        from the attorneys for Ms. Wulandari that that is incorrect.

2                    And, in fact, affirmatively, Ms. Wulandari -- there

3        have been statements made and even an affidavit from her that

4        she -- she gets no recovery from this, seeks nothing from it

5        and gets no recovery.        Her interest is simply in helping the

6        family because of her position, presumably, as -- as the sister

7        of the pilot.

8                    I don't know necessarily what her sophistication is

9        compared to the widow.         There's been some back and forth about

10       all that.     But certainly there's nothing to indicate

11       Ms. Kurniawati is incompetent or incapable of deciding what is

12       in the best interests of herself and her children.

13                   She also has sole custody of the children.             They're

14       not being raised by Ms. Wulandari; they are being raised by

15       Ms. Kurniawati.       And there's been no evidence presented that

16       she is not acting in the best interests of herself and her

17       children.     In fact, it would be illogical that she would act in

18       any way inconsistent with that obligation.

19                   So I'm going to remove Vini Wulandari as the

20       co-administrator and confirm that the sole administrator in

21       this case is Fahrida Kurniawati.

22                   The -- Mr. Gardiner, you and your firm are free to

23       file an attorney's lien.         You did a large amount of work on

24       this case to get it to the position where it's at.                I've had

25       this issue come up not quite in this context, but I've had
     Case: 1:18-cv-07686 Document #: 300 Filed: 12/30/19 Page 9 of 9 PageID #:3323
                                                                                         9


1        substitutions of counsel occur in this case, and the prior

2        counsel has put in an attorney lien as they properly should.

3                    And if that's -- hopefully it's not going to be

4        contested.     But if it is contested, it will have to come before

5        me, I think.      I don't think that's a state court issue.                 I

6        think it will remain in front of me.            And I'll rule on any

7        disputes should they arise.

8                    My hope is then that there be a productive settlement

9        discussion with Judge O'Connell.           I can't compel a settlement;

10       I can't force one.        All I know is Judge O'Connell is a very

11       effective mediator and has had great success so far in these

12       cases, and I hope he does on this case.

13                   That's the ruling of the Court.

14                   MR. GARDINER:      Thank you, your Honor.

15                   MR. LESSMEISTER:      Thank you, your Honor.

16                   THE COURT:     Thank you all.

17            (Concluded at 9:51 a.m.)

18                                  C E R T I F I C A T E

19            I certify that the foregoing is a correct transcript of the

20       record of proceedings in the above-entitled matter.

21

22       /s/ LAURA R. RENKE___________________                   December 30, 2019
         LAURA R. RENKE, CSR, RDR, CRR
23       Official Court Reporter

24

25
